Citation Nr: 1332379	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs compensation benefits, to include his claim for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The appellant had active service from December 1969 to August 1970 with an honorable discharge, and active service from August 1970 to July 1973 with a discharge under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decisional letter from the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which declined to reopen a claim for eligibility for service connected compensation on the basis that the character of the appellant's service constituted a bar to the award of benefits. 

The RO subsequently reopened the claim and considered it on a de novo basis in a March 2009 administrative decision, which held that the character of the appellant's service constituted a bar to Department of Veterans Affairs compensation benefits.

In a March 2011 decision the Board declined to reopen the Veteran's claim on the basis that new and material evidence had not been received to reopen the claim.  In September 2011 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2011 decision and remanded the case pursuant to a Joint Motion for Remand (JMR). 

In an April 2012 decision the Board determined that new and material evidence had been submitted to reopen the claim of whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs compensation benefits, to include his claim for service connection for PTSD.  In that decision the Board further decided on the merits that the character of the appellant's service from December 1969 to July 1973 is a bar to VA compensation benefits, to include his claim for service connection for PTSD, and on that basis denied the appeal.

The appellant appealed the April 2012 Board decision to the Court, which in November 2012 vacated the Board's April 2012 decision and remanded the case pursuant to a Joint Motion for Remand. 

In May 2013 the appellant sent a letter to the Board stating that he was no longer represented by Mark R. Lippman, Esq., since April 2012; and that since June 2012 he had been represented by Kathy Lieberman.  Subsequently, in a June 2013 letter, the Chief Counsel for Operations of the Board responded to the Veteran's May 2013 letter, stating that there was no signed, duly executed VA Form 22a appointing Ms. Lieberman as his representative before VA, albeit it appeared that her services had been confined to representation at the U.S. Court of Appeals for Veterans Claims, a separate forum.  

The Chief Counsel further stated that consequently, the appellant would continue to be represented by Mr. Lippman before VA until receipt of either a new appointment or an explicit statement from the appellant revoking Mr. Lippman's current appointment.  There is no indication of record of receipt of any response from the appellant or his representative.  The RO must take all appropriate action to resolve the matter of representation.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court's November 2012 Order vacated the Board's April 2012 decision and remanded the case pursuant to a Joint Motion for Remand of the appellant and Secretary (the Parties).  

In the Joint Motion the parties moved the Court to vacate that part of the April 2012 Board decision that found that the character of the appellant's discharge was a bar to VA benefits; but not to disturb the Board's decision that reopened that claim on the basis that the Veteran had submitted new and material evidence on that claim.   

In the Joint Motion, the parties agreed that a remand was necessary for the Board to provide an adequate statement of the reasons or bases for its decision, and to appropriately apply the provisions of 38 C.F.R. § 3.13(c).  

Under 38 C.F.R. § 3.13(a),(b), a discharge to reenlist is a conditional discharge if it was issued during the Vietnam Era and prior to the date the person was eligible for discharge under the length of service system.  38 C.F.R. § 3.13(a); see also 38 U.S.C.A. § 101(18).  Under these circumstances, 38 C.F.R. § 3.13(a),(b) provides that the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(a),(b).  

However, 38 C.F.R. § 3.13(c) provides for an exception to this rule.  It provides that despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service if the person: 

(1)  served in the active military service for the period of time the person was obligated to serve at the time of entry into service; 
(2)  was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and 
(3)  would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c)

This is important because the Veteran had two contiguous periods of service.  The appellant's DD Form 214 for the first period of active service shows that his date of entry was December 1969.  He was separated on August 30, 1970 after serving only 8 months and two days of active duty for immediate re-enlistment into the Regular Army.  The character of the appellant's discharge on August 30, 1970 was "honorable."  However, the record shows that he was not eligible for complete separation from service when discharged on August 30, 1970.  Originally the term beginning in December 1969 was for three years.

The appellant's second DD Form 214 shows that he had active service from August 31, 1970 until his separation (final termination) in July 1973.  The character of discharge was "under conditions other than honorable" and the authority given was "for the good of the service."  The remarks section of the second DD Form 214 indicates 182 days of time lost from: November 29 1971, to December 3, 1971; February 13 to 21, 1972; April 3 to 4,1972; May 8 to June 12, 1972; June 14 to 22, 1972; December 30, 1972 to January 14, 1973; and, February 13 to May 28, 1973. 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service from December 1969 to July 1973 would constitute one period of service for which entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).
 
Based on their conclusions as to the holding in Holmes v. Brown, 10 Vet. App. 38, 40 (1997) and the words "at that time" in 38 C.F.R. § 3.13(c), the Parties determined that the 38 C.F.R. § 3.13(c) exception applies to the appellant's case unless his inservice conduct up to the date of the expiration of the initial service period (December 1972), was severe enough to warrant a discharge under conditions other than honorable.

As the RO has not adjudicated on the merits the claim reopened in the April 2012 Board decision, due process requires that the claim be remanded to the RO for initial consideration of the claim consistent with findings and directives of the Joint Motion granted by the November 2012 Court Order.    

The appellant must be notified of his right, and afforded an opportunity, to submit additional evidence and argument on the question at issue. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that he may submit additional evidence and argument on the issue of whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs compensation benefits, to include his claim for service connection for PTSD.

2.  Then, following any additional development deemed appropriate, readjudicate the appellant's claim in light of the findings and directives of the Joint Motion granted by the November 2012 Court Order.  If the benefit sought is not granted, a supplemental statement of the case must be issued.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


